SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 4)* GelTech Solutions, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 368537 106 (CUSIP Number) December 31, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) þRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 368537 106 13G Page 2 of5 Pages 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Peter Cordani 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBEROF 5 SOLE VOTING POWER 1,270,716 (1) SHARES BENEFICIALLY OWNEDBY 6 SHARED VOTING POWER 271,349 (2) EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 1,270,716 (1) WITH 8 SHARED DISPOSITIVE POWER 271,349 (2) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.1% (3) 12 TYPE OF REPORTING PERSON* In – Individual Represents (i) 398,208 shares of common stock held in a limited liability company of which Mr. Cordani is the sole manager and (ii) options to purchase 872,508 shares of common stock which are vested or vest within 60 days of December 31, 2012. Represents shares of common stock held in a trust which Mr. Cordani is a trustee. Based on 29,190,286 shares outstanding as of December 31, 2012. CUSIP No. 368537 106 13G Page3 of5 Pages ITEM 1. (a) Name of Issuer: GelTech Solutions, Inc. (b) Address of Issuers Principal Executive Offices: 1460 Park Lane South, Suite 1, Jupiter, FL 33458 ITEM 2. (a) Name of Person Filing: Peter Cordani (b) Address of Principal Business Office or, if none, Residence 1460 Park Lane South, Suite 1, Jupiter, FL 33458 (c) Citizenship: United States of America (d) Title of Class of Securities: Common Stock (e) CUSIP Number: 368537 106 ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO §§240.13D-1(B) OR 240.13D-2(B) OR (C), CHECK WHETHER THE PERSON FILING IS A: Not Applicable. ITEM 4. OWNERSHIP. See Item 5 through 9 and 11 of cover page.The amount beneficially owned includes, where appropriate, securities not outstanding, which are subject to options, warrants, rights or conversion privileges that are exercisable within 60 days of December 31, 2012.This Schedule 13G does not reflect acquisitions subsequent to December 31, 2012, if any. ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. Not Applicable. ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Not Applicable. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY. Not Applicable. ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. Not Applicable. CUSIP No. 368537 106 13G Page4 of5 Pages ITEM 9. NOTICE OF DISSOLUTION OF GROUP. Not Applicable. ITEM 10. CERTIFICATION Not Applicable. CUSIP No. 368537 106 13G Page5 of 5 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 14, 2013 By: /s/ PETER CORDANI Peter Cordani
